Citation Nr: 1531360	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1983 with additional service in the Air Force Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a May 2014 videoconference hearing before the undersigned Veterans Law Judge.  The Veteran's niece attended the hearing, but acted only as an observer and did not provide any testimony.  A complete transcript of the hearing is of record. 

In August 2014, the Board denied service connection for a right shoulder disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Veteran's attorney and VA filed a Joint Motion for a Partial Remand.  The Court granted the motion and remanded the claim back to the Board to readjudicate.  Upon return to the Board, the Veteran requested that the claim be remanded to the Agency of Original Jurisdiction (AOJ) to review evidence submitted with her appeal.  However, she did not submit any evidence at that time.

However, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for a Partial Remand, the Board's reliance on the May 2009 joints examination was called into question since the examiner did not discuss favorable evidence as to nexus as well as the reason(s) for the inability to provide an opinion as to etiology.  Accordingly, an addendum opinion is needed to clarify these issues. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion of the May 2009 VA joints examination.   

In the Joint Motion for a Partial Remand, the Court indicated that the May 2009 examination could be considered inadequate because the examiner did not discuss the basis for the inability to reach an opinion in this case. 

The examiner should state whether it is as likely as not that the Veteran's current right shoulder condition is related to the in-service motor vehicle accident and/or complaints of shoulder pain after lifting boxes.  In doing so, the examiner should consider the Veteran's lay statements.   If an opinion cannot be provided, the examiner should explain why.

2.  After completion of the above development, the AOJ should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, then the AOJ should furnish the Veteran and her representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




